                                  1

                                  2

                                  3

                                  4                                  UNITED STATES DISTRICT COURT

                                  5                                 NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      SAP AMERICA, INC.,
                                                                                       Case No. 13-cv-01248-PJH
                                  8                    Plaintiff,

                                  9             v.                                     ORDER DENYING CONSIDERATION
                                                                                       OF DEFENDANT’S FILINGS
                                  10     LAKSHMI ARUNACHALAM,
                                                                                       Re: Dkt. Nos. 111, 113
                                  11                   Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          This court is in receipt of defendant counter-claimant Lakshmi Arunachalam’s
                                  14   (“defendant”) “Motion for District Court Judge to Follow Suit with Six Supreme Court
                                  15   Justices Who Took No Part in the Decision of Dr. Lakshmi Arunachalam’s Petition in S.
                                  16   Ct. Case No. 19-1983,” Dkt. 111, and “Notice to Clerk of 28 U.S.C. § 2403 Constitutional
                                  17   Question/Challenge in This Action Wherein the Constitutionality of Certain Acts of
                                  18   Congress Affecting the Public Interest Is Drawn in Question,” Dkt. 113.
                                  19          On April 2, 2019, the court granted summary judgment for plaintiff counter-
                                  20   defendant SAP America, Inc., Dkt. 102, and subsequently entered judgment, Dkt. 103.
                                  21   On April 17, 2019, defendant filed a notice of appeal to the United States Court of
                                  22   Appeals for the Federal Circuit (“Federal Circuit”). Dkt. 106. On May 1, 2019, the court
                                  23   granted defendant’s motion for leave to proceed in forma pauperis for purpose of her
                                  24   appeal. Dkt. 110.
                                  25          Defendant’s appeal remains pending before the Federal Circuit. SAP America,
                                  26   Inc. v. Arunachalam, 19-1974. The filing of a notice of appeal divests a district court of
                                  27   jurisdiction to consider aspects of the case involved in the appeal. Griggs v. Provident
                                  28   Consumer Disc. Co., 459 U.S. 56, 58 (1982) (“The filing of a notice of appeal is an event
                                  1    of jurisdictional significance—it confers jurisdiction on the court of appeals and divests

                                  2    the district court of its control over those aspects of the case involved in the appeal.”).

                                  3           The court will not consider the aforementioned or any future filings unless this

                                  4    case is remanded by the Federal Circuit.

                                  5           IT IS SO ORDERED.

                                  6    Dated: December 18, 2019

                                  7                                                  /s/ Phyllis J. Hamilton
                                                                                     PHYLLIS J. HAMILTON
                                  8                                                  United States District Judge
                                  9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      2
